Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.00001 per share, of LRAD CorporationThis Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 14, 2016 IROQUOIS MASTER FUND LTD. IROQUOIS CAPITAL MANAGEMENT LLC By: /s/ Joshua Silverman Name: Joshua Silverman Title: Authorized Signatory /s/ Joshua Silverman JOSHUA SILVERMAN /s/ Richard Abbe RICHARD ABBE AMERICAN CAPITAL MANAGEMENT, LLC By: /s/ Kim Page Name: Kim Page Title: Manager TALIA ABBE IRREVOCABLE TRUST By: /s/ Richard Abbe Name: Richard Abbe Title: Trustee BENNETT ABBE IRREVOCABLE TRUST By: /s/ Richard Abbe Name: Richard Abbe Title: Trustee SAMANATHA ABBE IRREVOCABLE TRUST By: /s/ Richard Abbe Name: Richard Abbe Title: Trustee THE MERAV ABBE IRREVOCABLE TRUST By: /s/ Leo Abbe Name: Leo Abbe Title: Trustee
